                                   IN THE UNITED STATES DISTRICT COURT
                                      FOR THE DISTRICT OF MARYLAND
Ashley Albert et al.
                                                        *
      Plaintiff,
                                                        *
                                                                                  8:20-CV-1936-PWG
      v.                                                               Case No.
                                                        *
Global Tel*Link Cop. et al.
      Defendant.                                        *

                                   ENTRY OF APPEARANCE IN A CIVIL CASE

TO THE CLERK OF THIS COURT AND ALL PARTIES OF RECORD:
                                                                 Defendant 3CInteractive Corp.
             Enter my appearance as counsel in this case for the _______________________________

             I certify that I am admitted to practice in this Court.


7/22/2020
Date                                                        Signature
                                                             Jonathan B. Pitt (Bar No. 16086)
                                                            Printed name and bar number

                                                             725 Twelfth Street NW, Washington DC 20005

                                                            Address
                                                             jpitt@wc.com
                                                            Email address
                                                             (202) 434-5000
                                                            Telephone number
                                                             (202) 434-5029
                                                            Fax number




EntryofAppearanceCivil (08/2015)
